DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachauri et al., US2019/0026563 A1, and further in view of Chen et al., 2019/0130580 A1.
Regarding claim 1, Pachauri teaches A face detection method (par. 0042; A subset of images each depicting one or more character faces is detected in the sequence of images. One or more auto clustering algorithms are applied to the subset of images to generate a plurality of image clusters.), comprising: determining a detection box in an input image (par. 0079; The box detection algorithm may determine whether the size of the box in the key image (i.e., input image) is significant in terms of visibility to a viewer.); and calculating a confidence score indicating whether an object in the detection box corresponds to a face (par. 0081; thumbnail creator 210 selects a single best key image from all the key images of the media content item based on individual weighted scores (i.e., confidence scores) computed for all the key images (i.e., detected box having a detected face), and creates a thumbnail for the media content item based on the single best key image.).  
Pachauri fails to teach the following recited limitations.  However, Chen teaches setting an adaptive threshold based on a size of the detection box (par. 0235; in both high and low confidence scenarios (e.g., even under a high confidence scenario), if the size or height or width of a blob bounding box in the blob bounding boxes 1324 (BBBgSub) is smaller than a given threshold minN and the bounding box does not have any associated bounding box in the detector bounding boxes 1323 (BBDetector).); and determining whether the object in the detection box corresponds to a face based on comparing the confidence score to the adaptive threshold (par. 0236; in both high and low confidence scenarios (e.g., even under a high confidence scenario), if a bounding box's confidence value of being a true positive derived through analyzing, for instance, the history of the bounding box (as determined by other video analytics processes), is very high (greater than a first confidence threshold TC1), a blob represented by the bounding box and its tracker may be output even if it is never associated with a bounding box in the detector bounding boxes 1323 (BBDetector).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134).

Regarding claims 2 and 17, Pachauri and Chen teach all the limitations in claims 1 and 16.  Chen further teaches wherein the setting comprises setting the adaptive threshold based on inputting the value of the size of the detection box into a threshold setting engine (par. 0065; selecting the first foreground bounding region based on the first foreground bounding region being the largest foreground bounding region in the first group and based on the first foreground bounding region being larger than the threshold size.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134).

Regarding claims 3 and 18, Pachauri and Chen teach all the limitations in claims 2 and 17.  Chen further teaches wherein the threshold setting engine is determined based on a distribution of sample values respectively indicating sample confidence scores according to sizes of sample detection boxes (par. 0201; The confidence score for a bounding box and the class prediction are combined into a final score that indicates the probability that that bounding box contains a specific type of object. For example, the yellow box with thick borders on the left side of the image in FIG. 9B is 85% sure it contains the object class “dog.” There are 169 grid cells (13×13) and each cell predicts 5 bounding boxes, resulting in 845 bounding boxes in total. Many of the bounding boxes will have very low scores, in which case only the boxes with a final score above a threshold (e.g., above a 30% probability, 40% probability, 50% probability, or other suitable threshold) are kept.).

Regarding claim 4, Pachauri and Chen teach all the limitations in claim 3.  Chen further teaches wherein each of the sample values corresponds to a true positive sample or a false positive sample, and the threshold setting engine is configured to set the adaptive threshold using a function to distinguish the true positive sample and the false positive sample in the distribution (par. 0234).

Regarding claims 5 and 19, Pachauri and Chen teach all the limitations in claims 1 and 16.  Pachauri further teaches wherein within a size range of the detection box, the adaptive threshold is decreases, in response to the size of the detection box decreasing (par. 0106; the weighted scores may be set to scale negatively or decrease/decrement with weight factors in relation to visually ugly/offensive look, culturally inappropriate image content, bloody scenes/background, low photographic qualities (e.g., dark image, blurry images, etc.), low spatial resolution, low dynamic range, low color saturation, off color, (e.g., luminance and chrominance values mismatching natural skin tone values, etc.), and so forth.).

Regarding claims 6 and 20, Pachauri and Chen teach all the limitations in claims 1 and 16.  Pachauri further teaches wherein the setting comprises setting the adaptive threshold based on the size of the detection box and a quality of the input image (par. 0042; A quality metric is determined for each image in each image cluster in the plurality of image clusters. A weighted score is assigned to each image in each image cluster in the plurality of image clusters, based on an individual cluster distance for each such image and an individual quality metric for each such image.).

Regarding claim 7, Pachauri and Chen teach all the limitations in claim 1.  Pachauri further teaches further comprising: calculating a quality of the input image (par. 0114; A quality metric for a key image can be computed based on any combination in a variety of image metrics in relation to the key image.).

Regarding claims 8 and 21, Pachauri and Chen teach all the limitations in claims 7 and 16.  Pachauri further teaches wherein the setting comprises setting the adaptive threshold by inputting a value of the size of the detection box and a value of the quality of the input image into a threshold setting engine (par. 0118).

Regarding claim 9, Pachauri and Chen teach all the limitations in claim 8.  Pachauri further teaches wherein the value of the quality is input into the threshold setting engine as a weight (par. 0080).

Regarding claim 10, Pachauri and Chen teach all the limitations in claim 9.  Chen further teaches wherein the weight is configured to set an adaptive threshold for a low-quality image lower than an adaptive threshold for a high-quality image (par. 0243; The detector bounding boxes (BBDetector) are shown with rectangle lines having different weights, with the thicker lines representing detector bounding boxes with high confidence (e.g., above the threshold confidence level TH) and the less thick lines representing bounding boxes with low confidence (e.g., below the threshold confidence level TH).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134).

Regarding claim 11, Pachauri and Chen teach all the limitations in claim 7.  Pachauri further teaches wherein the calculating of the quality of the input image comprises: generating a down-sampled image of the input image (par. 0051); generating a reference image corresponding to a size of the input image by performing interpolation on the down-sampled image (par. 0051); and calculating the quality of the input image based on a difference between the input image and the reference image (par. 0114).

Regarding claim 12, Pachauri and Chen teach all the limitations in claim 7.  Pachauri further teaches wherein the quality of the input image30 012052.1776is determined based on any one or any combination of a resolution of the input image, a blur level of the input image, and a noise level of the input image (par. 0102).

Regarding claims 13 and 22, Pachauri and Chen teach all the limitations in claims 1 and 16.  Pachauri further teaches determining whether the object in the detection box corresponds to a face based on comparing the confidence score to at least one of a maximum threshold or a minimum threshold (par. 0081).

Regarding claim 14, Pachauri and Chen teach all the limitations in claim 1.  Chen further teaches performing any one or any combination of a camera control and a face recognition, in response to a determination that the face box is present in the input image (par. 0134; a camera tamper detector, an object left detector, an object/asset removal detector, an asset protector, a loitering detector, and/or as a slip and fall detector. Video analytics can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), or other recognition functions.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134).

Regarding claim 15, Pachauri and Chen teach all the limitations in claim 1.  Pachauri further teaches A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the face detection method (par. 0141; Such instructions may be read into main memory 606 from another storage medium, such as storage device 610. Execution of the sequences of instructions contained in main memory 606 causes processor 604 to perform the process steps described herein.).

Regarding claim 16, Pachauri teaches A face detection apparatus (Fig. 2, par. 0064; thumbnail generator having image selector 202 that contains detected faces.), comprising: a processor configured to: determine a detection box in an input image (par. 0079; The box detection algorithm may determine whether the size of the box in the key image (i.e., input image) is significant in terms of visibility to a viewer.), and calculate a confidence score indicating whether an object in the detection box corresponds to a face (par. 0081; thumbnail creator 210 selects a single best key image from all the key images of the media content item based on individual weighted scores (i.e., confidence scores) computed for all the key images (i.e., detected box having a detected face), and creates a thumbnail for the media content item based on the single best key image.).
Pachauri fails to teach the following recited limitations.  However, Chen teaches set an adaptive threshold based on a size of the detection box (par. 0235; in both high and low confidence scenarios (e.g., even under a high confidence scenario), if the size or height or width of a blob bounding box in the blob bounding boxes 1324 (BBBgSub) is smaller than a given threshold minN and the bounding box does not have any associated bounding box in the detector bounding boxes 1323 (BBDetector).), and determine whether the object in the detection box corresponds to a face based on comparing the confidence score to the adaptive threshold (par. 0236; in both high and low confidence scenarios (e.g., even under a high confidence scenario), if a bounding box's confidence value of being a true positive derived through analyzing, for instance, the history of the bounding box (as determined by other video analytics processes), is very high (greater than a first confidence threshold TC1), a blob represented by the bounding box and its tracker may be output even if it is never associated with a bounding box in the detector bounding boxes 1323 (BBDetector).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134).

Regarding claim 23, Pachauri and Chen teach all the limitations in claim 20.  Pachauri further teaches wherein the processor is further32 012052.1776 configured to use a compensation value to increase a confidence score of a low-quality image or to decrease a confidence score of a high-quality image, in response to an increase in the size of the detection box (par. 0042).

Regarding claim 24, Pachauri and Chen teach all the limitations in claim 20.  Pachauri further teaches wherein the processor is further configured to use a compensation value to increase a confidence score of a low-quality image or to decrease a confidence score of a high-quality image, in response to an increase in the size of the detection box (par. 0042).

Regarding claim 25, Pachauri and Chen teach all the limitations in claim 20.  Pachauri further teaches wherein the compensation value is based on any one or any combination of the size of the detection box and the quality of the input image (par. 0039).

Regarding claim 26, Pachauri and Chen teach all the limitations in claim 16.  Pachauri further teaches further comprising a memory configured to store instructions executable by the processor (par. 0141; Such instructions may be read into main memory 606 from another storage medium, such as storage device 610. Execution of the sequences of instructions contained in main memory 606 causes processor 604 to perform the process steps described herein.).

Regarding claim 27, Pachauri teaches A face detection apparatus (Fig. 2, par. 0064; thumbnail generator having image selector 202 that contains detected faces.), comprising: a sensor configured to receive an image (Fig. 6, par. 0140; cameras that receive images by definition.); and a processor (Fig. 6 604; processor) configured to: determine a detection box in the image (par. 0079; The box detection algorithm may determine whether the size of the box in the key image (i.e., input image) is significant in terms of visibility to a viewer.), calculate a confidence score indicating whether an object in the detection box corresponds to a face (par. 0081; thumbnail creator 210 selects a single best key image from all the key images of the media content item based on individual weighted scores (i.e., confidence scores) computed for all the key images (i.e., detected box having a detected face), and creates a thumbnail for the media content item based on the single best key image.), and determine that the object in the detection box corresponds to a face, in response to the confidence score being greater than a maximum threshold (par. 0096; Image selection data may be generated to indicate whether a given image in the series of images in the input video is a key image, for example with a high confidence score to be containing a face (or character). The image selection data may also indicate geometric information to identify specific spatial region(s) in a key image that contain face(s) (or character(s)).).
Pachauri fails to teach the following recited limitations.  However, Chen teaches set an adaptive threshold based on a size of the detection box (par. 0235; in both high and low confidence scenarios (e.g., even under a high confidence scenario), if the size or height or width of a blob bounding box in the blob bounding boxes 1324 (BBBgSub) is smaller than a given threshold minN and the bounding box does not have any associated bounding box in the detector bounding boxes 1323 (BBDetector).), and determine whether the object in the detection box corresponds to a face based 33 012052.1776 on comparison of the confidence score to the adaptive threshold, in response to the confidence score being lesser than the maximum threshold (par. 0236; in both high and low confidence scenarios (e.g., even under a high confidence scenario), if a bounding box's confidence value of being a true positive derived through analyzing, for instance, the history of the bounding box (as determined by other video analytics processes), is very high (greater than a first confidence threshold TC1), a blob represented by the bounding box and its tracker may be output even if it is never associated with a bounding box in the detector bounding boxes 1323 (BBDetector).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134).

Regarding claim 28, Pachauri and Chen teach all the limitations in claim 16.  Chen further teaches further comprising discarding the detection box, in response to the confidence score being lesser than a minimum threshold (par. 0242; even if a blob bounding box and object has been outputted, if there is not an associated bounding box in the detector bounding boxes (BBDetector) for the blob bounding box for that object, the object (and the blob bounding box) can be killed.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pachauri’s teachings with Chen’s teachings in order to perform various types of recognition functions, such as face detection and recognition (Chen, par. 0134). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649